Citation Nr: 0609967	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-08 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
benign tumor.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for a benign tumor.


FINDING OF FACT

It is not shown that a benign tumor was present in service or 
that the veteran has residuals of surgery for removal of a 
benign tumor that are etiologically related to his military 
service or any incident thereof.


CONCLUSION OF LAW

The veteran's claimed residuals of a benign tumor are not due 
to disease or injury that was incurred in or aggravated by 
service; nor may they be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in March 2001 in 
which the RO advised the veteran of the evidence needed to 
substantiate this claim, and of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  Thereafter, 
in a November 2004 letter, the RO once again advised the 
veteran of the evidence needed to substantiate this claim, 
and of his and VA's responsibilities under the VCAA.  The 
veteran was also advised to inform the RO if there was any 
other evidence or information that he thought would support 
his claim.

In addition, the February 2003 Statement of the Case, and the 
Supplemental Statements of the Case dated in December 2004 
and April 2005, informed the veteran of evidence considered 
in adjudicating this claim, the reasons and bases for the 
denial of this claim, and the laws and regulations considered 
in adjudicating this claim.  

Despite the inadequate notice provided to the veteran on the 
disability evaluation and effective date elements of the 
service connection claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Although medical records from the veteran's reported 1960 
surgery to remove a tumor are not of record, the veteran has 
specifically indicated that the physician who performed this 
surgery is deceased and that the records are no longer 
available.  Thus, the Board finds that a remand for 
additional development to obtain these records is not 
necessary.

The Board notes that the veteran's service medical records 
were apparently lost in a fire at the National Personnel 
Records Center (NPRC) in 1973, and that the NPRC specifically 
advised the RO in May 2000 that these records could not be 
reconstructed.  Accordingly, the Board finds that a remand 
for additional development to obtain these records is not 
necessary.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

Analysis

The veteran is seeking entitlement to service connection for 
the residuals of a benign tumor.  He contends that he 
underwent surgery to remove the tumor from his chest in 
January 1960, approximately five months after his separation 
from service in September 1959.  He argues that, due to the 
close proximity of these dates, it is likely that the tumor 
was present while he was on active duty.  In this regard, he 
also reports that he started experiencing chest pain shortly 
before his separation from service.

Alternatively, the veteran contends that the tumor was 
related to his service as a trumpet player while on active 
duty.  In essence, he claims that playing a wind instrument 
for a long period of time can lead to a variety of 
disabilities, such as the benign tumor allegedly removed in 
1960.

The veteran further contends that he now experiences a 
variety of problems as a result of this surgery, including 
constant pain in his chest, back, and the left side of his 
torso.  He has related this pain to both internal and 
external scarring from the surgery, and to the fact that he 
had a rib removed during the surgery.  He reports that the 
rib subsequently regenerated, but not completely, and that he 
now experiences additional disability as a result.

As noted above, the veteran's service medical records were 
lost in a fire at the NPRC in 1973.  Under such 
circumstances, where service medical records have been lost 
or destroyed, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as malignant tumors, if such is shown to 
have been manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
this case, the veteran has not contended that the tumor 
reportedly removed in 1960 was malignant, and there is no 
medical evidence suggesting that such was the case.  
Therefore, the Board concludes that the presumptive 
provisions related to chronic disabilities do not apply.

Accordingly, the Board will proceed to evaluate the veteran's 
claim under the law and regulation governing direct service 
connection.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the appellant's claim.  In essence, the Board finds 
that the preponderance of the evidence is against finding 
that a benign tumor had its onset in service, or that it was 
otherwise etiologically related to his military service.

In this regard, the Board notes that the veteran is competent 
to report having undergone some type of thoracic surgery in 
1960.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  He is 
competent to report that he was told by his treating 
physicians at the time that such surgery was for the excision 
of a benign tumor.  In essence, the Board finds that the mere 
act of undergoing a surgical procedure is something that 
"lends itself to observation by a lay witness," as 
contemplated by the Court's holding in Falzone, 8 Vet. App. 
at 403.

However, he is not qualified to render medical opinions 
regarding the actual findings of the surgery, the identity or 
pathological classification of any tumor that was found or 
the etiology of the disease, and, in this regard, his opinion 
is entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Although the veteran's asserts that the 
tumor likely had its onset while he was on active duty, there 
is no competent medical evidence record indicating that the 
tumor was present in service.

The Board has considered the medical evidence submitted by 
the veteran in support of his claim, which includes a 
December 1959 letter from a private health care facility 
asking him to contact his family physician to discuss the 
results of recent chest x-rays.  He has also submitted an 
October 1960 life insurance application in which he noted 
having been treated by Dr. P. in January 1960 for a tumor.  
In addition, he submitted a March 1961 letter from the U.S. 
Army indicating that he had been found to be physically 
qualified for retention in the U.S. Army Reserve based on a 
letter from Dr. P.

The veteran has also submitted a number of recent VA and 
private medical records to support his contention that he 
underwent surgery in 1960 to remove a tumor.  In particular, 
the Board notes a December 1997 report of chest x-rays in 
which it was noted that there were linear densities found in 
the left lung base, which were found to most likely relate to 
atelectasis and/or a scar.  It was also noted that there was 
blunting of the left costophrenic sulcus, and evidence of an 
old rib fracture deformity in the left 7th rib 
posterolaterally.  

In a subsequent June 1998 report of chest x-rays, it was 
specifically noted that the veteran had a history of removal 
of a benign tumor of the left lung.  It was further noted 
that the x-ray revealed blunting of the left costophrenic 
angle, which may be chronic and could be related to the 
history of previous surgery.  The examiner further found 
evidence of old, healed rib fractures on the left.  The 
examiner noted an impression of chronic obstructive pulmonary 
disease with blunted left costophrenic angle.

An October 2000 VA clinical record indicates that examination 
revealed a long scar on the left side of his chest from 
surgery to remove a tumor years ago.  The veteran reportedly 
complained of pain and pulling in this area and his upper 
back.  The examiner found the scar to be well-healed with no 
adhesions.  The record also contains a photograph of the 
veteran showing a scar extending from the left side of his 
back over the left side of his torso to his chest.

However, although this evidence supports the veteran's 
credible assertion that he underwent a removal of a benign 
tumor in January 1960, none of this medical evidence suggests 
that the tumor was present during military service or that it 
was otherwise related to that service.  The December 1959 
letter is the only medical evidence of record dated prior to 
the surgery, and it consists merely of a reference to chest 
x-rays.  There is no discussion as to the results of those x-
rays, including no specific reference to a tumor having been 
found.  Consequently, this letter does not reveal the nature, 
etiology, or date of onset of the reported tumor for which 
the veteran had surgery in 1960.  The subsequent October 1960 
insurance application merely refers to a history of a tumor, 
but does not provide any additional information as to the 
nature of that tumor.  The next medical evidence is dated in 
1997, and, although physicians have repeatedly referred to a 
history of a benign tumor having been removed from the chest 
and/or lung, none of those physicians offer any opinion as to 
the nature, etiology, or date of onset of that tumor.  

The Board has also considered the veteran's contention that 
he reported experiencing chest pains shortly before his 
separation from service.  However, although the appellant is 
competent to describe his symptoms, he is not considered 
capable of opining that his symptoms are related to a 
particular disability.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), 

The veteran has also submitted lay statements from two 
individuals who knew the veteran after his separation from 
service, and who reported that the veteran was experiencing 
chest pains two or three months after that separation.  
However, even it was assumed that these pains were related to 
the tumor, which is not shown by any medical evidence of 
record, these lay statements do not show that the tumor was 
present during service or that it was otherwise related to 
service.

The veteran has submitted various documents obtained from the 
Internet in support of his claim.  A large portion of these 
documents consist of treatise evidence addressing residuals 
that can be experienced after undergoing an excision for 
tumors, including tumors in the chest, lung, and esophagus.  
However, while that evidence may suggest that some of the 
current symptoms experienced by the veteran  in his chest, 
back, and the left side of his torso may be related to the 
1960 procedure, these documents do not explain the nature of 
the tumor that was removed at that time, and they do not 
support his contention that the tumor was present in service.

The veteran has also submitted various documents from the 
Internet to support his contention that the reported tumor 
was related to his service as a trumpet player while on 
active duty.  However, the bulk of these documents consists 
of the results of searches of the words such as "trumpet", 
"player", "tumor", and "lymphoma" on the Google(tm) 
website.  While this search did yield several discussions 
regarding trumpet players who developed lymphomas and other 
tumors, in addition to a variety of other illnesses, the 
Board finds the small excerpts of these discussions submitted 
by the veteran to be of no probative value.  In this regard, 
the Board notes that these small excerpts include virtually 
no detail as to the specifics of the cases discussed, and 
they certainly do not serve to establish that his tumor was 
in any way related to his service as a trumpet player while 
on active duty from 1957 to 1959.

Although there is one medical treatise of record specifically 
dealing at length with increased rates of certain disorders 
among trumpet players, it focuses on the effects of trumpet 
playing on the respiratory system, and does not note tumors 
in the chest or lungs as one of those effects.  Thus, the 
Board finds this article to be of no probative value.

The Board has, of course, considered the possibility of 
obtaining a medical examination and/or opinion that 
specifically addresses the issue of whether the veteran's 
claimed residuals of a benign tumor are in any way related to 
his military service.  See 38 U.S.C.A. § 5103A(d), calling 
for an examination or opinion when necessary to make a 
decision on a claim.  However, as discussed in detail above, 
there are no medical records available from that surgery.  
The earliest medical evidence of record containing any 
specific reference to a history of a benign tumor are 
clinical records dated in 1997.  Since that time, numerous 
physicians have noted a history of a benign tumor in the 
chest or lung based on the veteran's statements, but no 
physician has ever offered an opinion as to the nature or 
etiology of that tumor.

In light of this record, the Board believes that any opinion 
obtained regarding a relationship between a tumor of unknown 
identity that may have been removed approximately thirty-six 
years ago and the veteran's military service would be based 
on sheer speculation, and is not necessary to reach a 
decision.  The Court has clearly held that a medical opinion 
based on speculation, without supporting clinical evidence, 
does not provide the required degree of medical certainty and 
would be of no probative value.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); 
see also Reonal v. Brown, 5 Vet. App. 460, 461 (1993)(noting 
that the "Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant"); Howell v. 
Nicholson, No. 04-624 (U.S. Vet. App. March 23, 2006)

In summary, the Board finds that the veteran's claimed 
residuals of a benign tumor 

(Continued on following 
page)


of the chest are not shown to be related to his military 
service or any incident thereof.  Accordingly, based on the 
evidence of record, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for the residuals of a 
benign tumor is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


